Citation Nr: 1129679	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claim for entitlement to service connection for tinnitus, and from a September 2007 rating decision by the Togus, Maine, RO, which denied the Veteran's claims for increased ratings for PTSD and for IBS.  

In April 2010, the Veteran testified at a Board hearing by videoconference before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

At his hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

The Board finds that the record does not include sufficient medical opinion evidence to resolve the claim for service connection for tinnitus.

In January 2006, a VA audiological examiner opined that the Veteran's tinnitus was less likely than not related to his service, but found that it was at least as likely as not that some portion of his hearing loss was related to his military duty.  In March 2006, subsequent to the January 2006 VA audiological examination, the RO granted service connection for bilateral hearing loss.  In what the Veteran describes as an abstract of his employer medical record, a December 2001 entry indicated to be from Dr. Donald Blum assessed the Veteran as having "high frequency hearing loss, most likely noise induced with resultant tinnitus, right greater than left."  (Emphasis added.)  The matter of whether the Veteran's current tinnitus is caused or aggravated by his now-service-connected bilateral hearing loss is therefore raised by the competent medical evidence of record and is part and parcel of the Veteran's claim for service connection for tinnitus.  See 38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A medical examination and opinion as to this aspect of the Veteran's claim must be obtained.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that his service-connected PTSD and IBS are more severe than the current evaluations assigned for each disorder.  The record reflects that the Veteran's last VA examination for PTSD was in April 2007.  Recent VA treatment records contain complaints of some suicidal ideation and increased isolation from friends and family.  Other records, however, indicate that the Veteran's PTSD is stable, and he is doing well on medication.  See, e.g., June 2009 VA telepsychiatry record.  At the Veteran's April 2010 Board hearing, he testified that his PTSD symptoms had worsened since his last examination.  As some evidence of record indicates that the Veteran's PTSD may have worsened, possibly warranting a higher rating, the Board finds that a new examination is required to adequately assess the Veteran's disability.  See 38 U.S.C.A. § 5103A(d); VAOPGCPREC 11-95.

The record also reflects that the Veteran's last VA examination for IBS was in April 2007.  At the Veteran's April 2010 Board hearing, he testified that his IBS symptoms had worsened since his last examination.  He also submitted additional private medical records in support of his claim.  The newly-submitted records indicate that the Veteran's private physician recently prescribed medication for the Veteran's IBS.  This new evidence indicates that the Veteran's IBS may have worsened, possibly warranting a higher rating.  

In light of the Veteran's contentions of increased and additional symptomatology, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed to properly evaluate service-connected PTSD and IBS.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must seek to obtain updated treatment records from the VA Medical Center in Pittsburgh, Pennsylvania, to include the VA Primary Care Outpatient Clinic is St. Claresville, Ohio.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and responses received must be associated with the claims file.

2.  After all records and responses received from each contacted entity have been associated with the claims file, the RO/AMC must arrange for the Veteran to undergo a VA examination by a psychologist or psychiatrist.  

The following considerations will govern the examination:

(a) The entire claims file must be made available to the examiner, and the report of examination must include discussion of the Veteran's documented medical history and assertions.  

(b) All appropriate tests and studies must be accomplished, and all relevant clinical findings must be reported in detail.

(c) The examiner must specifically render findings with respect to the existence and extent or frequency of: memory loss, depressed mood, anxiety, panic attacks, sleep impairment, impaired judgment, speech, impulse control, thought processes, neglect of personal hygiene and appearance, suicidal or homicidal ideation, and delusions or hallucinations.  

(d) The examiner must render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD, and a complete rationale for the GAF score assigned.

(e) The examiner must provide findings as to the impact of the Veteran's PTSD on his social and occupational functioning.

(f) The examiner must provide findings as to the impact of the Veteran's PTSD on his ordinary activities of daily life.

(g) The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3.  The RO/AMC must also arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the severity of his service-connected IBS.  
The following considerations will govern the examination:

(a) The entire claims file must be made available to the examiner, and the report of examination must include discussion of the Veteran's documented medical history and assertions.  

(b) All appropriate tests and studies must be accomplished, and all relevant clinical findings must be reported in detail.

(c) The examiner must comment on the absence or presence of each of the following symptoms, as well as the frequency of each, if found: disturbances of bowel functioning, episodes of abdominal distress, diarrhea, and alternating diarrhea and constipation.  

(d) The examiner must also comment on whether, based on his or her clinical experience and expertise, the impairment caused by the IBS has been mild, moderate, or severe in nature.

(e) The examiner must provide findings as to the impact of the Veteran's IBS on his social and occupational functioning.

(f) The examiner must provide findings as to the impact of the Veteran's IBS on his ordinary activities of daily life.

(g) The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  The RO/AMC must also arrange for the Veteran to undergo a VA hearing disability examination.  

The following considerations will govern the examination:

(a) The entire claims file must be made available to the examiner, and the report of examination must include discussion of the Veteran's documented medical history and assertions.  

(b) All appropriate tests and studies must be accomplished, and all clinical findings should be reported in detail.

(c) The examiner must take a complete history from the Veteran as to the onset and course of his tinnitus.  The examiner must discuss whether there is a clinical or medical basis to support or question the history provided by the Veteran.

(d) The examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's tinnitus had its onset in service or is related to any incident of service.  

(e) The examiner must also offer an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the Veteran's tinnitus is caused or aggravated by his service-connected bilateral hearing loss.  

(f) The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

5.  After completing the requested actions, and any additional notification or development deemed warranted, the RO/AMC must readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Stephen L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

